DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (US 4834542, hereinafter Sherwood) in view of Stegemoeller et al. (US PGPub 2010/0188926, hereinafter Stegemoeller), Allen (US 5571281, hereinafter Allen) and Fullington et al. (US 4099005, hereinafter Fullington).
Regarding claim 11, Sherwood discloses a method for dispersing an additive in a fluid, comprising:
feeding a fluid (figure 1, from water tank 19) to a fluid inlet (inlet 15) of a mixer (mixer 1), wherein the fluid inlet extends to a fluid inlet opening (orifice 14) defined in an interior surface defining a bottom (lower wall 6) of a mixing chamber of the mixer;
feeding an additive (via feed hopper 20) to an additive inlet (opening 40) of the mixer, wherein the additive inlet is separate from the fluid inlet (see figure 1);
rotating an impeller/slinger assembly (rotors 3 and 4) disposed in the mixing chamber, the mixing chamber being in communication with the fluid inlet and the additive inlet of the mixer (see figure 1), wherein rotating the impeller/slinger assembly draws fluid from the fluid inlet, expels the fluid radially outward, and slings the additive radially outward into the fluid (column 3, lines 23-26), so as to generate a slurry comprising the additive and the fluid (column 1, lines 8-10) that is directed toward a fluid outlet (discharge duct 18) disposed radially outward from the impeller/slinger assembly (see figure 1).
Sherwood is silent to the flush line as recited.  Stegemoeller teaches a method for dispersing an additive in a fluid (paragraph 0001) including delivering a relatively clean portion of the fluid from a flush line opening (figure 1, discharge 117) to a flush line inlet (end of line 118) without additional pumping devices between the flush line opening and the flush line inlet (no additional pumping devices can be seen on the circuit formed by lines 126 and 118), wherein the flush line opening (discharge 117) is defined in the interior surface of the mixing chamber (see figure 1), wherein the flush line opening (discharge 117) is adjacent the impeller/slinger assembly (impeller 136) and the entire flush line is separate from the fluid outlet (as can be seen in the figure, the flush line opening at 117 is separate from the fluid outlet at 116), wherein the flush line inlet (end of line 118) is adjacent the additive inlet (inlet 114) of the mixer; and pre-wetting the additive upstream of the mixing chamber by introducing the relatively clean portion of the fluid from the flush line into the mixer (paragraph 0016).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Sherwood with the flush line of Stegemoeller for the purpose of providing additional mixing or reduction of entrained air (Stegemoeller: paragraph 0014).
Sherwood in view of Stegemoeller is silent to the entire flush line being separate from the fluid inlet.  Fullington teaches a method for dispersing an additive in a fluid having a mixer (figure 1, item 12) with a fluid inlet (liquid supply means 14) and a flush line (attached to withdrawal means 16) wherein the entire flush line is separate from the fluid inlet (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have separated the flush line of the combination of Sherwood and Stegemoeller, as in Fullington, because such a separation would represent only a combination of known prior art elements yielding the predictable result of recirculating material in a mixing system.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Sherwood in view of Stegemoeller is silent to the flush line opening being through an interior surface defining the bottom of the mixing chamber.  Allen teaches a method for dispersing an additive in a fluid (figure 1) in which a flush line (conduit 22) delivers a portion of the fluid to the additive inlet (within mixer 20) wherein the flush line opening extends through an interior surface defining a bottom of the mixing chamber (see position of outlet 16 in figure 1).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the opening of the combination of Sherwood and Stegemoeller in the bottom of the tank, as in Allen, for the purpose of allowing recirculation of fluid regardless of the level of fluid in the mixing chamber.
Regarding claim 12, Sherwood is silent to the flush line.  Stegemoeller is relied upon, as above, to teach the flush line, and further to teach selecting a percentage of the fluid received through the fluid inlet; and controlling fluid flow through the flush line such that approximately the percentage of the fluid is received into the additive inlet via the flush line (paragraph 0014, “a predetermined portion of the slurry may enter recirculation line 126 for delivery to inlet 114”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Sherwood with the flush line of Stegemoeller for the purpose of providing additional mixing or reduction of entrained air (Stegemoeller: paragraph 0014).
Regarding claim 13, Sherwood is silent to the flush line.  Stegemoeller and Allen are relied upon, as above, to teach a flush line, and further to teach selecting a position for the flush line opening (Stegemoeller: figure 1, discharge 117) relative to an impeller (impeller 136) of the impeller/slinger assembly and the fluid inlet (line 118) via the flush line.  Because the flush line allows for a predetermined portion of the slurry to recirculate (paragraph 0014), the position of the flush line is considered to be selected relative to the impeller and the fluid inlet via the flush line, meeting the claim.  The obviousness of including the flush line has been established in the above rejections.
Regarding claim 14, Sherwood is silent to the flush line.  Stegemoeller is relied upon, as above, to teach the flush line, and further to teach selecting a composition of the fluid received through the fluid inlet (paragraph 0014, “carrier fluid may be introduced into mixer 112”; this carrier fluid would have a selected composition when it enters the mixer 112); and positioning the flush line opening (figure 1, discharge 117) of the flush line (recirculation line 126) relative to the impeller of the impeller/slinger assembly (impeller 136) and the fluid inlet (line 118), such that the fluid received therein comprises approximately the composition.  In the figure, it can be seen that the position of the fluid inlet is near the other inlet 114, thus making the composition flowing through the fluid inlet approximately what is flowing in the pipe 126.  The obviousness of including the flush line has been established in the above rejections.
Regarding claim 15, Sherwood discloses a method comprising selecting a location for the opening of the fluid inlet based on a tradeoff between cleanliness and pressure of the fluid in the mixing chamber (figure 1, position of inlet 15).
Regarding claim 23, Sherwood is silent to a flush line as recited.  Stegemoeller is relied upon, as above, to teach a flush line, and further to teach introducing the low-additive content (“clean”) portion of the fluid from the flush line (figure 1, recirculation line 126) into the mixing chamber (mixer 112) without the use of a separate pump, thereby enabling the dispersing of additive in to the fluid to be self-regulating.  As can be seen in figure 1, no separate pump is present on recirculation line 126, meeting the claim.  The obviousness of including the flush line has been established in the above rejections.
Regarding claim 24, Sherwood is silent to the flush line.  Stegemoeller is relied upon, as above, to teach a flush line, and further to teach relatively clean fluid comprising fluid having a low concentration of additives therein.  As stated above, because further additive is added, fluid received through this line is deemed to be have a low concentration of additives as recited, meeting the claim.  The obviousness of including the flush line has been established in the above rejections.
Regarding claim 25, Sherwood is silent to a flush line.  Stegemoeller is relied upon, as above, to teach a flush line, and further to teach delivering the relatively clean portion of the fluid by using a pressure in the mixing chamber.  As can be seen in figure 1, no separate pump is present on recirculation line 126.  The fluid is therefore deemed to be delivered by pressure within the pump itself, meeting the claim.  The obviousness of including the flush line has been established in the above rejections.
Regarding claim 26, Sherwood is silent to a flush line.  Stegemoeller is relied upon, as above, to teach a flush line, and further to teach the pressures as recited.  As can be seen in figure 1, no separate pump is present on recirculation line 126.  The fluid is therefore deemed to be delivered by pressure within the pump itself.  Because the outlet of the recirculation line is open to the interior of the particulate delivery system 122, the pressure of the fluid at that point would be ambient pressure as recited.  Because the fluid is forced through the line without additional pumps, it is considered to flow from the broadly-recited high pressure to the broadly-recited ambient pressure, meeting the claim.  The obviousness of including the flush line has been established in the above rejections.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (US 4834542, hereinafter Sherwood) in view of Stegemoeller et al. (US PGPub 2010/0188926, hereinafter Stegemoeller), Allen (US 5571281, hereinafter Allen), and Fullington et al. (US 4099005, hereinafter Fullington), as applied to claim 11 above, and further in view of Ricciardi (US 4077612, hereinafter Ricciardi).
Regarding claim 21, Sherwood, Stegemoeller, and Allen are silent to pre-wetting the additive upstream of the mixing chamber to minimize clumping.  Ricciardi teaches pre-wetting an additive to minimize clumping (Ricciardi: column 1, lines 32-41).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have used the relatively clean fluid of Stegemoeller to pre-wet the additive, as the fluid is used to pre-wet the additive in Ricciardi, for the purpose of reducing clumping in the additive (Ricciardi: column 1, lines 32-41).
Claims 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood (US 4834542, hereinafter Sherwood) in view of Stegemoeller et al. (US PGPub 2010/0188926, hereinafter Stegemoeller), Allen (US 5571281, hereinafter Allen), and Fullington et al. (US 4099005, hereinafter Fullington), as applied to claim 11 above, and further in view of Vlasak (US 2009/0078792, hereinafter Vlasak).
Regarding claims 16 and 17, Sherwood is silent to delivering the fluid from the flush line to an inner surface of the additive-receiving structure of the additive inlet; and channeling the fluid along the inner surface toward the mixing chamber by delivering the fluid on a trajectory that is substantially tangent to the inner surface of the additive-receiving structure.  Vlasak teaches a mixing method that includes a flush line (figure 1, conduit 16) comprising channeling the fluid along the inner surface toward the mixing chamber by delivering the fluid on a trajectory that is substantially tangent to the inner surface of the additive-receiving structure (figure 1, opening 60).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have positioned the flush line in the combination of Sherwood and Stegemoeller as in Vlasak for the purpose of forming a vortex to increase mixing (as seen in Vlasak, figure 1).
Regarding claim 22, Sherwood is silent to delivering comprising forming a wall of fluid along the inner surface of the additive receiving structure.  Vlasak teaches a mixing method that includes a flush line (figure 1, conduit 16) comprising channeling the fluid along the inner surface toward the mixing chamber by delivering the fluid on a trajectory that is substantially tangent to the inner surface of the additive-receiving structure (figure 1, opening 60).  As can be seen in the figure, such a trajectory would form the recited wall of fluid, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have positioned the flush line in the combination of Sherwood and Stegemoeller as in Vlasak for the purpose of forming a vortex to increase mixing (as seen in Vlasak, figure 1).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
The Applicant argues that one of ordinary skill in the art “would not look to modify a mixer as taught by Sherwood with a bi-directional recirculation line as taught by Stegemoller” (remarks, page 7).  The Examiner respectfully disagrees.  Both Sherwood and Stegemoller teach impeller-slinger mixers for mixing solids and liquids.  The Examiner sees no reason why one of ordinary skill in the art would not consider an impeller-slinger mixer with a recirculation line (i.e. a flush line) when modifying another impeller-slinger mixer.  It is noted that the Applicant has provided no evidence to support their position, merely a description of the Stegemoller reference that does not contradict anything with regard to the reference in the above rejection.  Thus, this argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774